Determination of respondent, Workmen’s Compensation Board, dated October 28, 1975, refusing to issue new licenses for the year commencing July 1, 1975 to SMC Employers Corporation and two of its employees to represent self-insured employees before the board, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of directing the issuance of licenses to SMC, Kearns and Burke, with the effect of said licenses to be stayed, for a period of 30 days from the date of the issuance thereof. As so modified, the determination is confirmed, without costs and without disbursements. In our opinion, based on the facts in this record, the refusal to issue new licenses was an unreasonably harsh and excessive sanction. Suspension for the time indicated above more appropriately satisfies the ends of justice. Concur— Markewich, J. P., Murphy, Capozzoli, Lane and Nunez, JJ.